                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ESTATE OF BARBARA JEANETTE DESKIN, DECEASED
by and through Teressa Ann Currier, Executrix
of the Estate of Barbara Jeanette Deskin, Deceased                                     PLAINTIFF


VS.                                           CIVIL ACTION NO.: 3:19-cv-00265-MPM-JMV


DIVERSICARE OF SOUTHAVEN, LLC, ET AL.                                              DEFENDANTS

                                      ORDER LIFTING STAY

        This matter is before the court consistent with the court’s Order [7] staying this case

pending a ruling on the [4] motion to dismiss and for leave to conduct arbitration related discovery.

On March 27, 2020, the movant filed a notice withdrawing the motion following limited,

arbitration related discovery, and the motion was, thereafter, terminated. Doc. #24. Therefore, the

stay of this case should be lifted.

        IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED and a case management conference will be set by further notice of the court.

        SO ORDERED, this March 30, 2020.


                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
